Citation Nr: 0022656	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as secondary to exposure to herbicides.  

2.  Entitlement to service connection for soft tissue 
sarcoma, claimed as secondary to exposure to herbicides.  

3.  Entitlement to an increased rating for the service- 
connected hypertension, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946 and from September 1951 to September 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the RO.  

In September 1998, the Board remanded the case for the RO to 
arrange for a hearing for the veteran.  The veteran, however, 
withdrew his hearing request.  



REMAND

In his August 1996 claim, the veteran specifically requested 
service connection for non-Hodgkin's lymphoma and soft tissue 
sarcoma on the basis of exposure to Agent Orange in Vietnam.  
He stated that he had been operated on in Vietnam in 1972 
"for the soft tissue."  

The veteran also stated that he had been operated on in 1988 
"for removal of the same type [of] soft tissue."  He 
described current "soft tissue" problems on the legs.  

The RO denied service connection for the claimed non-
Hodgkin's lymphoma and soft tissue sarcoma.  Although it is 
clear that the veteran specifically claimed entitlement to 
service connection for non-Hodgkin's lymphoma and soft tissue 
sarcoma as due to Agent Orange exposure, it also appears that 
he claimed entitlement to service connection for residuals of 
the 1972 surgery.  As that issue is inextricably intertwined 
with the issues on appeal, the RO should conduct any 
indicated development and adjudicate that issue.  

The Board also notes that the criteria for evaluating 
hypertension changed during the pendency of the appeal, 
effective on January 12, 1998.  62 Fed. Reg. 65219 (1997).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The RO has not, to date, considered the veteran's claim under 
both the former and revised schedular criteria.  Such action 
is necessary, in the first instance, to avoid any prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board also finds that, given the change in applicable 
criteria, it would be helpful for the RO to have the veteran 
undergo a new examination for his hypertension.  See Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  

If the claim is again denied, the RO must provide notice to 
the veteran of the revised applicable schedular criteria, and 
afford him an opportunity to respond with argument and 
evidence.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected hypertension since 
1999 and for lymphoma and soft tissue 
sarcoma and any residuals of the 1972 
surgery since service.  The veteran also 
should be instructed all medical evidence 
that tends to show that he has residual 
disability related to the surgical 
removal of soft tissue due to herbicide 
exposure or other disease or injury which 
was incurred in or aggravated by service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected hypertension.  All indicated 
tests, including blood pressure readings, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected hypertension or related heart 
disease.  The examiner should indicate 
whether the veteran is treating the 
disability with medications and, if so, 
whether he does so on a continuous basis.  
Further, the examiner should state 
whether the veteran suffers from any 
identifiable symptoms as a result of his 
hypertension, and, if so, the examiner 
should report them.  A complete rationale 
for any opinion expressed must be 
provided.  

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of any residual 
disability of the 1972 surgery and the 
claimed lymphoma and soft tissue sarcoma.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
indicate whether there are any residuals 
of the surgery the veteran underwent 
during service.  The examiner should 
report detailed clinical findings and 
comment specifically on whether there is 
any evidence of lymphoma or soft tissue 
sarcoma.  A complete rationale for any 
opinion expressed must be provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the issue of service 
connection for residuals of the in-
service surgery.  Then, the RO should 
review the issues remaining on appeal.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




